 Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 1 of 21 PageID# 305




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                              Case No. 1:20-cr-00143
                                                        The Honorable Judge Ellis
 ZACKARY ELLIS SANDERS,                                 Hearing: July 31, 2020

                               Defendant.


                            MOTION TO COMPEL DISCOVERY

       Zackary Ellis Sanders, by and through undersigned counsel and pursuant to Federal Rule

of Criminal Procedure 16(d)(2)(A) and the Fifth and Sixth Amendments to the Constitution of

the United States, respectfully moves this Court for an order compelling the Government to

disclose certain discovery. That discovery is critical to the preparation of Mr. Sanders’s defense,

including his motion to suppress all fruits of the search warrant executed at his home and for a

hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978).

       Mr. Sanders seeks the intervention of the Court at this stage because Mr. Sanders’s

motion to suppress and for a Franks hearing is meritorious and likely to result in the suppression

of illegally obtained evidence against him. In order to litigate the motion effectively, however,

the Government must provide Mr. Sanders with the discovery to which he is entitled. The

Government’s Affidavit in Support of the Search Warrant (“Affidavit”) in this case rests entirely




                                                 1
    Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 2 of 21 PageID# 306




                                                      . The limited discovery the Government

has provided to date, however, demonstrates that the affiant, FBI Special Agent

(“the affiant” or “Special Agent     ”), knew or should have known that he was misleading the

Magistrate when he                                         , as he knew that the      did not

have evidence that                                                     . Special Agent          also

misled the Magistrate when he swore

                                                                    , when he knew or should

have known that the opposite was true.1

        Undersigned counsel has submitted detailed discovery requests to the Government

regarding the above. The Government, however, notwithstanding its obligations under Rule

16(a) and Brady v. Maryland, 373 U.S. 83 (1963), has refused to provide Mr. Sanders with

meaningful discovery regarding the FBI’s and Special Agent        ’s understanding of the

                           . This discovery is critical to Mr. Sanders’s motion for suppression

and a Franks hearing.

        Mr. Sanders thus asks the Court to order the Government to provide certain discrete

categories of discovery, as detailed below.2 Mr. Sanders’s requested discovery is necessary for

him to challenge the search warrant the Government obtained in this case in violation of

Mr. Sanders’s Fourth Amendment rights. The outstanding materials relate to the two areas

where Special Agent        knowingly or recklessly misled the issuing Magistrate on matters


1
  The limited discovery the Government has produced strongly supports Mr. Sanders’s
interpretation of the evidence. In addition, undersigned counsel has consulted with, and retained,
multiple technical experts who concur with the defense’s position that Special Agent       ’s
          was materially misleading on multiple issues. See, e.g., Declaration from Dr. Matthew
Miller at 4-5, attached as Ex. 1.
2
 Mr. Sanders reserves the right to request and obtain additional discovery beyond the categories
addressed in this Motion.


                                                2
    Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 3 of 21 PageID# 307




fundamental to the probable cause determination




                                              where there is no evidence to support that

conclusory statement; and (2) whether, contrary to Special Agent

                                    knew that the

                                                         ,3 had used a particular investigative

method, sometimes referred to as an exploit and “Network Investigative Technique,”4 to

                                                                             in order to

         to the FBI regarding the IP address allegedly belonging to Mr. Sanders (as well as many

other IP addresses).




3
  If the     is not the     , it is another                            that provided such
information to the      .
4
  “Network Investigative Technique” (NIT) is the term the FBI generally uses to refer to this
investigative method (which is used in conjunction with an “exploit”), see Ex. 1 at 4-5, while the
                 generally refers to it as                                            or
                                  Privacy advocates refer to this investigative method as malware.
Regardless of what term is used to describe this investigative method, law enforcement uses it to
                                                                  . See Ex. 1 at 4-5. A warrant is
required when the Government uses an NIT. In United States v. Darby, 190 F. Supp. 3d 520,
530 (E.D. Va. 2016), for example, the Fourth Circuit held that the government's use of an NIT
was a Fourth Amendment search and seizure. Aff’d, 721 F. App’x 304 (4th Cir. 2018). The
Fourth Circuit reasoned that the use of the NIT, which resulted in “code placed on Defendant’s
computer,” “caused Defendant’s computer to transmit certain information without the authority
or knowledge of Defendant. In this manner the government seized the contents of Defendant’s
computer.” Id. at 530.


                                                3
    Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 4 of 21 PageID# 308




                                           BACKGROUND

A.         The Investigation and Search Warrant.

           The FBI’s investigation underlying this case began

                                                             and that represents Special Agent      ’s

central allegation in support of probable cause. The            wrote an I
       5
           noting the following:




                  , attached as Ex. 2.

           What was likely some weeks after providing the             —and for reasons that the

Government has refused to disclose6—the



                                                       . More particularly,




5
 The portion of the                that the Government has provided to the defense—which
constitutes


                                                            . Regardless of whether the
was part of the initial                                    , the defense has not yet received the
entirety of the            .
6
  Common sense dictates that the        did not generate its                spontaneously; in
other words, that there was intervening correspondence from the FBI to the       seeking further
details about the     ’s allegations. The Government has refused to provide this correspondence
(or any other explanation for why the                              ), thereby necessitating this
motion to compel.


                                                   4
Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 5 of 21 PageID# 309
    Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 6 of 21 PageID# 310




                                                    .9

        On



                       , Special Agent                    :




                                                                                  .




                                                                              .
9
  For example, the affidavit in support of the search warrant describing the Playpen website in
United States v. Matish, 193 F. Supp. 3d 585 (E.D. Va. 2016) (ECF No. 18-2 at 14-15), alleged
that the Playpen website was (1) dedicated to child pornography and (2) had a name suggestive
of child pornography, and that the home page (3) had “two images depicting partially clothed
prepubescent females with their legs spread apart” visible prior to registering an account and
logging in, (4) prohibited re-posting material from other websites, and (5) referenced
compressing large files for distribution, which were five factors from which it would have been
reasonable to infer, from the face of the website, that it was dedicated to child pornography and
that someone who visited that website therefore intended to access child pornography.
                             .

                                                              .


                                                6
 Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 7 of 21 PageID# 311




                                                                                          . Cf.

United States v. Bosyk, 933 F.3d 319, 322 (4th Cir. 2019) (in affidavit in support of search

warrant, FBI described message with hyperlink that defendant was alleged to have viewed and

clicked on with numerous thumbnail images depicting man sexually molesting female toddler,

which was unmistakably child pornography), cert. denied, 140 S. Ct. 1124 (2020).

       On the issue of how the                        , Special Agent




            :




                    .

Id. The




                                                 7
     Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 8 of 21 PageID# 312




                                      .




                                                                                 .

           Following Mr. Sanders’s arrest and initial appearance, the Government moved for his

    detention. On April 1, 2020, as part of litigating the detention issue, the Government represented

    to the Court only that the Internet user had “accessed a website that advertises child

    pornography,” 1:20-MJ-114 ECF No. 15 at 2, and

                           Special Agent                                                     .

           The Government’s conflicting representations regarding the evidence of the Internet

    user’s activity are summarized in the following chart:


                                                                             April 1, 2020

Source                                                                       Government Pleading

Author                                                                       US Attorney’s Office

Description                                                                  “The defendant came to the
of the Tip                                                                   government’s attention after
                                                                             an investigation conducted
                                                                             by the Federal Bureau of
                                                                             Investigation . . . and other
                                                                             law enforcement entities
                                                                             revealed that an individual
                                                                             accessed a website that
                                                                             advertises child
                                                                             pornography using an IP
                                                                             address associated with the


                                                     8
 Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 9 of 21 PageID# 313




                                                                        defendant’s residence in
                                                                        McLean, Virginia.” 1:20-
                                                                        MJ-114 ECF No. 15 at 2.

B.     The Defense’s Discovery Requests.

       Notwithstanding the long delays in this prosecution due to COVID-19,10 the defense has

diligently sought discovery from the Government throughout under both Rule 16(a) and Brady v.

Maryland, 373 U.S. 83 (1963). On April 27, 2020, the defense agreed to an especially restrictive

protective order governing all discovery in any format. The protective order prevents the

defense from providing materials even to Mr. Sanders. See 1:20-MJ-114 ECF No. 28 at 1.

Following the Court’s entry of the protective order, the Government produced the

                                                in this case.11

       From the time it first reviewed              , the defense repeatedly has informed the

Government of its belief that the search warrant in this case was invalid and has requested



10
   Over Mr. Sanders’s objection, the Government was given an additional nine weeks longer than
mandated under the Speedy Trial Act to indict him. See 1:20-MJ-114 ECF No. 24 at 2. In the
115 days since Mr. Sanders was arrested and ordered detained at the beginning of COVID-19’s
rapid spread throughout the United States and in Virginia in particular, he has been held under
difficult conditions. The Alexandria Detention Center suspended all in-person visits with family
and attorneys alike so Mr. Sanders has had no in-person contact with the outside world in nearly
four months. See Rebecca Burnett, Alexandria Adult Detention Center is closed to visitors,
volunteers, LOCAL DVM (March 17, 2020),
https://www.localdvm.com/health/coronavirus/alexandria-adult-detention-center-is-closed-to-
visitors-volunteers/ (last visited July 6, 2020) (describing Alexandria Detention Center’s
suspension of social visitation and inmate programming); see also Sheriff’s Office Restricts
Access, Modifies Protocols in Response to COVID-19, CITY OF ALEXANDRIA, VIRGINIA (June 22,
2020). For the first multiple weeks of his detention, he was held in the “‘intake’ section of the
facility,” which was not intended to house prisoners for days, let alone weeks, at a time, and
where the lights remained on 24 hours a day. See 1:20-MJ-114 ECF No. 24 at 1. Because Mr.
Sanders has underlying medical conditions that make him particularly vulnerable to COVID-19,
the past nearly four months have been especially distressing because of his fear of what will
happen to him if he is infected. See 1:20-MJ-114 ECF No. 13 at 12-14.
11
 On May 15, 2020, the Government also produced the                                 that Special
Agent                                     .


                                                9
 Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 10 of 21 PageID# 314




additional discovery essential to corroborating its position. In light of Special Agent       ’s

material misrepresentations in                                         , inter alia, the defense has

made specific discovery requests of the Government related to what Special Agent             knew

prior to submitting              —but did not disclose to the Magistrate—regarding (1) the lack

of actual evidence underlying                                ; and (2) how the



                                                                .12 In response, on July 2, 2020,

the Government produced only two single-page                            , which are the

     and                                      . Notwithstanding the unusually robust Protective

Order to which the defense consented in this case, see 1:20-MJ-114 ECF No. 28, the

Government has refused to provide any additional information in two critical areas, to wit: (1)

the Government’s contemporaneous understanding of what the Internet user did and did not

access; and (2) the Government’s contemporaneous understanding of the

           . Accordingly, the defense respectfully submits this motion to compel.




12
  The defense has sought the requested items on numerous occasions yet has received only five
documents relevant to these requests. On May 8, 2020, the defense sent a letter to the
Government requesting that the Government provide relevant documents and information
pertaining to the           . Since that date, the defense has sent at least nine emails and three
additional letters, all requesting relevant material that is critical to the preparation of Mr.
Sanders’s suppression and Franks motion. The defense also has made numerous attempts to
speak to the Government by telephone. The defense has made clear to the Government that
while the             was facially deficient even if the statements
          , were true—which they were not—when the                    is corrected to reflect the true
facts, the matter is not close—and thus that the good faith exception under United States v. Leon,
468 U.S. 897 (1984), will not apply. See also United States v. Gary, 528 F.3d 324, 329 (4th Cir.
2008) (noting that Leon good faith exception does not apply where, inter alia, probable cause is
based on false statements in affidavit that were knowingly or recklessly made or where affidavit
does not provide substantial basis for probable cause).


                                                 10
 Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 11 of 21 PageID# 315




                                            ARGUMENT

           Despite the fact that the Government had an extra nine weeks to indict Mr. Sanders, and

that the defense repeatedly has requested discovery regarding the            and how it was

obtained, the Government is withholding critical discovery material to the preparation of

Mr. Sanders’s motion to suppress and for a Franks hearing. This Court should compel the

Government to produce two categories of material pursuant to Rule 16(d)(2)(A) and the Fifth

and Sixth Amendments to the Constitution of the United States: (1) material regarding the FBI’s

knowledge of what the Internet user did and did not access; and (2) material regarding the



                                                                          . See Ex. 1 at 4-5.

      I.      THE GOVERNMENT IS WITHHOLDING CRITICAL DISCOVERY.

           Since Mr. Sanders was arrested and detained on March 20, 2020, 115 days ago, the

defense has received extremely limited discovery in response to its requests related to the

Affidavit. There is clearly significant, highly relevant material that the Government is

withholding from Mr. Sanders.13




13
     The five documents responsive to the discovery requests are

                                                                 . On July 2, 2020, the defense
received                                                            ; however, only           of the
   documents pertained to events prior to the FBI seeking and executing the search warrant, of
which        had already been provided, and the remaining
                          were related to the execution of the search warrant, not the application
for the search warrant. As the Government was aware from the defense’s prior requests,
information responsive to the application for the search warrant is vital for effective litigation of
the suppression and Franks issues.


                                                  11
Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 12 of 21 PageID# 316




          A. The Government is withholding discovery that would corroborate that Paragraph
             is materially false or misleading.

          Based on the handful of documents the Government has produced thus far, it is clear the

Government is continuing to withhold further documentation regarding the                   .

      of the



                  . But neither of the documents that the Government has produced from the

                                              —contain the                                . The only

document that contains the                      is the                        . Furthermore, neither

the             nor the

                                                                 . Finally, neither the           nor the




                                              . Thus, the defense has not yet received the entirety of

the                       .

          There are doubtlessly emails, letters, documents, photographs, and/or other tangible

evidence exchanged between the                                                    , and reports

documenting the same. Notably, the Government has not denied the existence of such

documents. That the government is withholding significant discovery from the defense

regarding the                 is clear from




                                                      12
 Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 13 of 21 PageID# 317




                                            without first further corresponding with the        to

clarify what the       knew and what the         meant as it applied to this particular case. Indeed,

to the extent the



         —Special Agent        would have known that there was no probable cause for the

warrant to issue. See, e.g., supra, Background, Part A. It is accordingly impossible to believe

that Special Agent        simply read the                              without attempting to

determine what the        actually meant. To the extent Special Agent            in fact attempted no

corroboration of the           however, that fact alone would be critical to the litigation of Mr.

Sanders’s motion to suppress and for a Franks hearing.

         The



                                                    , but it is unclear if the          was part of



          . If the FBI did receive the                            , it presumably also received

additional information at the same time, including (but not limited to) the




                                                              . None of this information is included

in the          .

         The




                                                  13
 Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 14 of 21 PageID# 318




                                                      , there must have been further communication

between the FBI and the                                         .

       B. The Government is withholding discovery that would corroborate that Paragraph
          is materially false or misleading.

       Because Special Agent         knew or should have known that—

                  —                   an investigative technique known as an NIT, malware,

             in this case to                          ,14 there should be additional documentation to

corroborate the       ’s activity. Nonetheless, the Government has refused to provide any

documentation related to                                                                       at

issue in this case. It is well-documented that the

                                                             , and it appears this was a situation

where the US, in effect, outsourced to the                               that would be illegal under

US law and then feigned ignorance of that process in seeking its warrant.

       Because the tip originated from          , it is even more likely that

                                                            at issue here. The




14
   See supra n.4. Indeed, in two prior cases in the Eastern District of Virginia, FBI agents have
stated under oath in affidavits in support of search warrants that an NIT was the only method of
which they were aware to
                                                                                . See, e.g., United
States v. Matish, 193 F. Supp. 3d 585 (E.D. Va. 2016) (ECF No. 18-2 at 24-25, 29); see also
Darby, 190 F. Supp. 3d 520 (ECF No. 23-1 at 27-28).


                                                 14
 Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 15 of 21 PageID# 319




     . See Ex. 3. According to the




                                                  15



           Mr. Sanders needs, and the Government has refused to provide, the documents that would

corroborate that this was the case here. The communications between the FBI and the

about the                          are directly relevant to what activity the Internet user allegedly

engaged in and what the FBI knew, or should have known, about what the                did to obtain that

information.

     II.      THE REQUESTED ITEMS MUST BE DISCLOSED PURSUANT TO RULE 16

           The requested items are discoverable under Rule 16(a)(1)(E) because: (1) Mr. Sanders

has requested them (indeed, numerous times), (2) the items are in the Government’s possession,

custody, or control, and (3) the items are material to the preparation of Mr. Sanders’s defense.

           Rule 16(a)(1)(E) provides:

                  Upon a defendant’s request, the government must permit the
                  defendant to inspect and to copy or photograph books, papers,
                  documents, data, photographs, tangible objects, buildings or places,
                  or copies or portions of any of these items, if the item is within the
                  government’s possession, custody, or control and: (i) the item is
                  material to preparing the defense . . . .




15




                                                   15
Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 16 of 21 PageID# 320




       The first two requirements (a request by the defense and the Government’s possession,

custody, or control of one or more responsive documents) appear uncontested here: The defense

repeatedly has requested the documents, see supra n.12, and the Government has not denied

possessing them, see also, e.g., supra Argument, Part I

       The third requirement also is satisfied: The requested items are material to the motion to

suppress and for a Franks hearing because they will help show that the single most important

fact justifying the issuance of the warrant, and indeed the only incriminating fact contained in

            , which was Special Agent        ’s

                                            , was false. See United States v. Wilford, 961 F.

Supp. 2d 740, 756 (D. Md. 2013), on reconsideration in part (Nov. 27, 2013) (holding that

“information material to the Motion to Suppress, although sought in connection with a pretrial

proceeding, might alter the ‘quantum of proof’ in [defendant’s] favor if the suppression motion

were successful” and is therefore discoverable under Rule 16. Aff'd, 689 F. App'x 727 (4th Cir.

2017). This material also likely will demonstrate that the

                                 illegal under US law and that the FBI knew or should have

known that, and that Special Agent       ’s statements

         therefore were falsely made.

       Thus, “there is a strong indication” that these items will “play an important role in

uncovering admissible evidence, aiding witness preparation, corroborating testimony, or

assisting impeachment or rebuttal” at a Franks hearing and therefore “the pretrial disclosure of

the disputed evidence would . . . enable[]” Mr. Sanders to “significantly to alter the quantum of

proof in his favor” by supporting suppression of the evidence against him the government is

seeking to use at trial United States v. Caro, 597 F.3d 608, 621 (4th Cir. 2010). Individually and




                                                  16
 Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 17 of 21 PageID# 321




taken together, responses to the defense’s requests for discovery would: show that the central

allegation supporting probable cause was either mischaracterized or falsified by Special Agent

       ; reveal the extent of the lack of independent investigative work performed by the FBI to

corroborate the                     ; reveal the lack of corroboration provided by the      to

support the central allegation supporting probable cause; allow impeachment of Special Agent

       ; aid defense expert(s) in preparing a declaration and preparing to testify; and corroborate

the testimony of the defense expert(s).16

          There is a world of difference for the purposes of determining probable cause between

whether the Internet user simply

           , as the requested items will help prove, or whether the Internet user



             . See supra, n.7. Thus, the differences between the                          , and the

Government’s Response, 1:20-MJ-114 ECF No. 15 at 2, and the bases for them and how that

information was obtained, are material to the issuance of the warrant. The requested items also

would allow the defense to assess other potential pretrial issues that the lack of discovery thus far

has prevented the defense from being able adequately to assess. 17

          Under such circumstances, Rule 16 provides that the Government must disclose what is

requested; the Government does not have discretion. Furthermore, the Government is under a



16
     For example, defense expert(s) will opine that

      —which can be called an NIT,                , or malware—was most likely used here, see Ex.
1 at 4-5, contrary to what Special Agent                           . (Affidavit, ¶ 25).
17
  For example, it appears the      violated US law in its                       and, if that were
done with US acquiescence, that could give rise to other reasons for suppression under Rule 41,
including “when there is evidence of intentional and deliberate disregard of a provision in the
Rule.” Darby, 190 F. Supp. 3d 520 at 535.


                                                   17
 Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 18 of 21 PageID# 322




“continuing duty to disclose,” which includes a duty promptly to make disclosures. Rule 16(c)

(“A party who discovers additional evidence or material before or during trial must promptly

disclose its existence to the other party or the court if: (1) the evidence or material is subject to

discovery or inspection under this rule; and (2) the other party previously requested, or the court

ordered, its production”) (emphasis added).

     III.      THE REQUESTED ITEMS ALSO MUST BE PRODUCED UNDER BRADY V.
               MARYLAND.

            Separate and apart from Rule 16, the Fifth Amendment imposes a constitutional

obligation on the Government to disclose to the defendant all “evidence . . . material either to

guilt or to punishment.” Brady v. Maryland, 373 U.S. 83, 87 (1963); United States v. Abdallah,

911 F.3d 201, 217 (4th Cir. 2018) (similar). Prosecutors have a constitutional “duty to learn of

any favorable evidence known to the others acting on the government’s behalf in the case,

including the police.” Kyles v. Whitley, 514 U.S. 419, 437 (1995). Because investigating

officers, including FBI agents, are “part of the prosecution, . . . the taint on the trial is no less if

they, rather than the prosecutor, were guilty of nondisclosure.” See, e.g., Barbee v. Warden, 331

F.2d 842, 846 (4th Cir. 1964).18

            A prosecutor’s Brady disclosure obligation is not limited to information of which a

prosecutor has actual knowledge: A prosecutor has a non-delegable “duty to learn of” Brady

information, Kyles, 514 U.S. at 437, because “the prosecutor’s role transcends that of an


18
   Although a lack of “materiality” may be a defense post-conviction to suppression of Brady
information, a determination of materiality pretrial is not appropriate. See United States v.
Carter, 313 F. Supp. 2d 921, 925 (E.D. Wis. Apr. 12, 2004) (“[I]n the pre-trial context, the court
should require disclosure of favorable evidence under Brady and Giglio without attempting to
analyze its ‘materiality’ at trial.”). As a result, prosecutors should “resolv[e] doubtful questions
in favor of disclosure.” Cone v. Bell, 556 U.S. 449, 470 n.15 (2009) (citations omitted). Here,
where the requested items are material to suppression, they must be considered material to the
outcome at trial. See Wilford, 961 F. Supp. 2d 740 at 756.


                                                    18
 Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 19 of 21 PageID# 323




adversary.” United States v. Bagley, 473 U.S. 667, 675 n.6 (1985). Instead, the prosecutor “is the

representative not of an ordinary party to a controversy, but of a sovereignty . . . whose interest . .

. in a criminal prosecution is not that it shall win a case, but that justice shall be done.” Berger v.

United States, 295 U.S. 78, 88 (1935). The prosecutor’s duty to learn therefore encompasses the

duty to speak to members of the prosecution team, including FBI special agents, and the            if it

is part of the prosecution team, to become aware of and to disclose previously undocumented

favorable information. To assist the Government in complying with its duty, the defense supplied

specific Brady requests to direct the Government’s attention to particular categories of exculpatory

information. See, e.g., supra n.12.

         Here, in refusing to provide any further discovery regarding the Franks issue, the

Government is not acting consistently with its obligation “to assist the defense in making its

case,” but instead is acting strategically to limit the scope of disclosure or to delay the timing of

disclosure, which is in violation of its duty to “transcend” its role as an adversary. Bagley, 473

U.S. at 675 n.6. Due process requires that Mr. Sanders have access to evidence that would tend

to show that                contained knowingly and recklessly false statements such that the

warrant is invalid and the Leon good faith exception does not apply.

   IV.      WITHOUT THE REQUESTED ITEMS, THE DEFENSE CANNOT PROVIDE
            EFFECTIVE ASSISTANCE OF COUNSEL.

         It long has been recognized that the Sixth Amendment right to counsel is the right to

effective assistance of counsel. See, e.g., Yarborough v. Gentry, 540 U.S. 1, 5 (2003). Unless

the accused receives effective assistance of counsel, “a serious risk of injustice infects the trial

itself.” Cuyler v. Sullivan, 446 U.S. 335, 343 (1980). While the accused usually bears the

burden of proving a violation of his right to counsel, there are “circumstances that are so likely to

prejudice the accused that the cost of litigating their effectiveness in a particular case is



                                                  19
Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 20 of 21 PageID# 324




unjustified.” United States v. Cornic, 466 U.S. 648, 658 (1984). Failure to effectively move to

suppress evidence obtained based on a knowingly or recklessly false affidavit should be one such

circumstance where it is abundantly obvious that the defense’s performance falls “below an

objective standard of reasonableness.” Strickland v. Washington, 466 U.S. 668, 688 (1984).

                                           CONCLUSION

       As discussed, the requested discovery is material to the preparation of Mr. Sanders’s

defense because, without it, counsel for Mr. Sanders will be unable effectively to challenge the

illegality of the search warrant and otherwise to present Mr. Sanders’s defense. Accordingly, for

the reasons stated above and for any other reasons appearing to the Court, Mr. Sanders

respectfully requests that this Court order the Government to disclose the information and

tangible evidence pertaining to the two categories he has sought, subject to conditions or

protections that the Court may deem appropriate to address any legitimate confidentiality

interests on the part of the Government.

                                             Respectfully submitted,

                                             /s/ Jonathan Jeffress

                                             Jonathan Jeffress (#42884)
                                             Emily Voshell (#92997)
                                             Jade Chong-Smith (admitted pro hac vice)
                                             KaiserDillon PLLC
                                             1099 Fourteenth St., N.W.; 8th Floor—West
                                             Washington, D.C. 20005
                                             Telephone: (202) 683-6150
                                             Facsimile: (202) 280-1034
                                             Email: jjeffress@kaiserdillon.com
                                             Email: evoshell@kaiserdillon.com
                                             Email: jchong-smith@kaiserdillon.com

                                             Counsel for Defendant Zackary Ellis Sanders




                                                20
 Case 1:20-cr-00143-TSE Document 37 Filed 07/13/20 Page 21 of 21 PageID# 325




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of July, 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the Eastern District of

Virginia Electronic Document Filing System (ECF) and the document is available on the ECF

system.

                                              /s/ Emily Voshell
                                              Emily Voshell




                                                21
